Citation Nr: 1609802	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  08-17 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability as secondary to a left ankle disability.  

2.  Entitlement to an increased disability rating in excess of 20 percent for a left ankle disability.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to April 1986.  

These matters come to the Board of Veterans' Appeals (Board) from a May 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The Veteran's June 2008 VA Form 9 substantive appeal requested a hearing before the Board at a local RO (Travel Board hearing).  However, after being properly notified regarding his Travel Board hearing in December 2015, the Veteran subsequently failed to appear at the scheduled hearing.  Significantly, the Veteran did not submit a request for postponement prior to the December 2015 Travel Board hearing or a written motion for a new hearing date with a statement of good cause concerning his failure to appear within 15 days of the scheduled hearing date.  Additionally, there is no evidence that the Veteran did not receive proper notice of his scheduled hearing, which was mailed to his address of record.  Given the above, the Board considers the Veteran's request for a Travel Board hearing to be withdrawn.  See 38 C.F.R. § 20.704(d) (2015) (concerning withdrawal of a veteran's hearing request after a failure to appear for a scheduled Travel Board hearing).  


FINDINGS OF FACT

1.  A July 2002 RO decision denied entitlement to service connection for a left knee disability.  The Veteran did not appeal that decision or submit new and material evidence within the one-year appeal period.  

2.  Evidence received since the July 2002 RO decision is either previously of record, cumulative or redundant of evidence already of record, or does not relate to a previously unestablished fact necessary to substantiate the claim of entitlement to service connection for a left knee disability as secondary to a left ankle disability, and therefore, does not raise a reasonable possibility of substantiating the claim.  

3.  For the entire period on appeal, the Veteran's left ankle disability has been manifested by normal range of motion, including left ankle plantar flexion to 45 degrees or greater (without objective evidence of painful motion) and left ankle plantar dorsiflexion to 20 degrees or greater (without objective evidence of painful motion), without ankylosis.  


CONCLUSIONS OF LAW

1.  The July 2002 RO decision denying entitlement to service connection for a left knee disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  

2.  New and material evidence sufficient to reopen the previously denied claim of entitlement to service connection for a left knee disability as secondary to a left ankle disability has not been added to the record.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  

3.  The criteria for an increased disability rating in excess of 20 percent for a left ankle disability have not been met for the entire period on appeal.  §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5270-71 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Regarding the Veteran's claim to reopen his previously denied claim of entitlement to service connection for a left knee disability, the Board notes that the Veteran is entitled to general notice of the requirement for new and material evidence.  See Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  Such notice was provided within a May 2006 notice letter sent to the Veteran.  With respect to the Veteran's claim of entitlement to an increased disability rating for a left ankle disability, VA must provide generic notice of the evidence needed to substantiate the claim, namely evidence demonstrating a worsening or increase in severity of the disability, and general notice of how disability evaluations and effective dates are assigned.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010).  The required notice was also provided to the Veteran within the May 2006 notice letter.  

Regarding the duty to assist, the RO has obtained and associated with the claims file the Veteran's VA treatment records, private treatment records, and lay statements of the Veteran.  

The Veteran was provided with relevant examinations in August 2006, January 2012, and December 2013, and the examination reports have been associated with the claims file.  The Board finds the examinations and resulting opinions are adequate and provide sound bases upon which the Board may adjudicate the Veteran's claims on appeal.  The VA examiners interviewed and examined the Veteran, considered his provided history and medical records, and provided analyses to support the opinions rendered.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Moreover, there is no objective evidence indicating that there has been a material worsening in the severity of the Veteran's left ankle disability since he was last examined in January 2012.  VA's duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  

Therefore, the Board finds that all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claims, and appellate review may proceed without prejudice to the Veteran.  


II.  New and Material Evidence - Left Knee  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105(c) (West 2014).  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2014).  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers, while material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2015).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  

The Veteran's claim of entitlement to service connection for a left knee disability as secondary to a left ankle disability was previously denied in a July 2002 RO decision because the evidence did not show that a left knee disability first had onset during active service or that a left knee disability is otherwise related to the Veteran's active service, to include his service-connected left ankle disability.  

Thereafter, the Veteran did not file a timely appeal or submit any new and material evidence within the one-year appeal period; therefore, the July 2002 RO decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2015).  

Since the prior final July 2002 RO decision, evidence added to the record includes VA treatment records including a December 2013 VA examination, private treatment records, and lay statements of the Veteran.  While such evidence is new, in that it was not of record at the time of the previous July 2002 RO decision, it is not material because it does not relate to an unestablished fact necessary to substantiate the claim, namely that the Veteran's left knee disability had onset during active service or is otherwise etiologically related to his active service, to include his service-connected left ankle disability.  38 C.F.R. § 3.156(a).  Given that the evidence submitted is not both new and material, reopening of the Veteran's claim of entitlement to service connection for a left knee disability is not warranted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


III.  Increased Rating - Left Ankle  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).  

The Board has considered the relevant temporal period from one year prior to the Veteran's increased rating claim, or from April 2005 to the present.  

The Veteran's seeks entitlement to an increased disability rating for his service-connected left ankle disability, which is currently rated as 20 percent disabling from August 1992 under DC 5271, regarding limitation of motion of the ankle.  See 38 C.F.R. § 4.71a, DC 5271 (2015).  

Pursuant to DC 5271, a 10 percent disability rating is warranted for moderate limited motion of the ankle, and a maximum schedular 20 percent disability rating is warranted for marked limited motion of the ankle.  Id.  

Given that the Veteran is already in receipt of the maximum schedular disability rating pursuant to DC 5271 for the entire period on appeal, the Board has also considered whether the Veteran is entitled to an increased disability rating in excess of 20 percent pursuant to an alternate diagnostic code.  See Schafrath, 1 Vet. App. 589.  DCs 5270-5274 specifically contemplate disability ratings related to the ankle.  Notably, the only diagnostic code therein that provides for a schedular disability rating in excess of 20 percent is DC 5270, regarding ankylosis of the ankle.  

Pursuant to DC 5270, a 30 percent disability rating is warranted for ankylosis of the ankle, in plantar flexion between 30 and 40 degrees, or in dorsiflexion between 0 and 10 degrees.  See 38 C.F.R. § 4.71a, DC 5270.  A maximum schedular 40 percent disability rating is warranted for ankylosis of the ankle, in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion, or eversion deformity.  Id.  

Turning to the evidence of record from April 2005 to the present, VA and private treatment records document the Veteran's ongoing complaints of left ankle pain.  

Upon VA examination in August 2006, the Veteran reported dull pain and stiffness in his left ankle every morning upon waking.  Treatment included anti-inflammatory medication, arch supports, soaking with Epsom salts, and past physical therapy.  He reported giving way, fatigability, and lack of endurance, but denied episodes of locking.  He also noted flare ups during the winter, which occasionally required the use of a cane.  Upon physical examination, the Veteran displayed a limp in his gait, but there was no swelling, erythema, or contusions of the left ankle.  Range of motion findings regarding the left ankle included active dorsiflexion to 10 degrees, passive dorsiflexion to 20 degrees without pain, active plantarflexion to 20 degrees, passive plantarflexion to 45 degrees with pain at 20 degrees, active inversion to 10 degrees, passive inversion to 20 degrees without pain, active eversion to 10 degrees, and passive eversion to 20 degrees without pain.  Instability testing revealed a negative anterior drawer test.  The VA examiner diagnosed chronic left ankle injury residuals with a stable ankle joint.  He noted that the Veteran was currently unemployed but opined that long hours of heavy construction type work may not be tolerated on a long term basis; however, multiple other occupational options should be tolerated.  

During an unrelated VA diabetes examination in April 2011, the Veteran's muscle strength during left ankle dorsiflexion and planterflexion was noted to be normal.  

Most recently, the Veteran was afforded a VA ankle examination in January 2012.  The Veteran denied any increased instability, but reported stiffness and discomfort in cold weather, without flare ups.  Range of motion findings included left ankle plantar flexion to 45 degrees or greater without objective evidence of pain and dorsiflexion to 15 degrees without objective evidence of pain.  Upon repetition, range of motion was noted to be the same.  The VA examiner noted functional loss and impairment including less movement than normal and weakened movement.  Muscle strength of the left ankle was rated as 4 out of 5 in plantar flexion and dorsiflexion.  Instability testing revealed no laxity upon an anterior drawer test, but laxity on the left side during a talar tilt test.  There was no ankylosis, additional ankle conditions, joint replacement, painful or unstable related scars, or functional impact upon the Veteran's ability to work.  

Based upon the evidence of record, including as discussed above, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to an increased disability rating in excess of 20 percent for a left ankle disability for the entire period on appeal.  

As noted above, the Veteran is already in receipt of the maximum schedular disability rating contemplated by DC 5271 for the entire period on appeal.  Moreover, the only diagnostic code pertaining to disability ratings of the ankle which provides for a schedular disability rating in excess of 20 percent is DC 5270, regarding ankylosis of the ankle.  

Notably, for an increased 30 percent disability rating under DC 5270, there must be ankylosis of the ankle, in plantar flexion between 30 and 40 degrees, or in dorsiflexion between 0 and 10 degrees.  See 38 C.F.R. § 4.71a, DC 5270.  Significantly, the evidence of record does not document that the Veteran's left ankle disability has resulted in ankylosis which would warrant an increased disability rating in excess of 20 percent for any period on appeal.  

To the extent the Veteran has reported chronic left ankle pain, such reports are probative insofar as they report observable symptomatology.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the currently assigned 20 percent disability rating contemplates the Veteran's reports of chronic pain.  See 38 C.F.R. § 4.59; see also Mitchell, 25 Vet. App. 32.  Pain resulting in functional loss does not approximate an ankle disability manifested ankylosis.  

Moreover, there is no other relevant diagnostic code which provides a basis upon which to assign a disability rating in excess of 20 percent for the Veteran's left ankle disability for the entire period on appeal.  See 38 C.F.R. § 4.71a, DCs 5272-5274.  As the preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


IV.  Extraschedular/TDIU Consideration  

The Board has also considered whether referral for an extraschedular rating is warranted for the Veteran's left ankle disability.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (2015) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

The Board finds that the schedular criteria are adequate to rate the Veteran's left ankle disability for the entire period on appeal.  In other words, the Veteran does not have any symptoms from his service-connected left ankle disability that is unusual or are different from those contemplated by the schedular rating criteria.  Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  For these reasons, the Board finds that the schedular rating criteria in this case are adequate to rate the Veteran's left ankle disability for the entire period on appeal, and remand for extraschedular consideration is not required.  

Finally, the evidence does not indicate that the Veteran's left ankle disability alone has precluded him from securing or following a substantially gainful occupation for any period on appeal.  To the extent that the August 2006 VA examiner opined that long hours of heavy construction type work may not be tolerated on a long term basis, he also noted that multiple other occupational options should be tolerated.  Moreover, the January 2012 VA examiner found there was no functional impact upon the Veteran's ability to work as a result of his left ankle disability.  As such, there is no indication that the Veteran's left ankle disability completely precludes him from securing or following a substantially gainful occupation.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability (TDIU) is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

New and material evidence has not been received to reopen a claim of entitlement to service connection for a left knee disability as secondary to a left ankle disability; therefore, the claim to reopen is denied.  

An increased disability rating in excess of 20 percent for a left ankle disability is denied for the entire period on appeal.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


